Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09 December 2021 regarding the rejections of record under 35 U.S.C. 103 over Choi (US 2015/0079485 A1) in view of Lai (US 2015/0333309 A1) and, in the alternative, further in view of Goetzen (US 2015/0030933 A1) have been fully considered and are persuasive. Specifically, one of ordinary skill in the art would not have been motivated to modify the inorganic particle of Choi with the organic particle of Lai having a particle size of 50-900nm in order to achieve the claimed invention including an organic particle having a particle size from 3 to 20 micrometers. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made over Choi in view of Iwai (US 2014/0248525 A1), newly cited, and, in the alternative, further in view of Goetzen, replacing Lai as a secondary reference.

Response to Amendment
In view of applicant’s amendments to Claims 11 and 12, the rejections of record under 35 U.S.C. 112 are withdrawn. 
However, the amendment introduces new issues under 35 U.S.C. 112 that are presented below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 depends from Claim 1. Claim 1 requires that the organic particle have a particle size of greater than 3 micrometers to about 20 micrometers, but Claim 4 fails to further limit this recitation of Claim 1 by requiring that the organic particle have a particle size of about 3 micrometers to about 50 micrometers which is outside the range of claim 1. For the sake of compact prosecution, the examiner is interpreting Claim 4 based on the particle size range required by Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 9, 11-17, 19-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0079485 A1), of record, in view of Iwai (US 2014/0248525 A1), newly cited, and, in the alternative, further in view of Goetzen (US 2015/0030933 A1), also of record.
Regarding Claims 1, 9, 11 and 12, Choi teaches a composite separator (electrolytes 54 and 56 in combination with composite membrane 55, see figure 5A) comprising: a porous substrate (porous support, see [0092]-[0097]); and a composite electrolyte on a surface of the porous substrate (composite membrane along with electrolytes), the composite electrolyte comprising a block copolymer (see [0084] indicating a polymer in the composite membrane), an ionic liquid (see [0161]-[0163] indicating ionic liquids as the electrolytes 54 and 56), and a particle (ion conductive inorganic particle) wherein a size of the particle is larger than a pore size of the porous substrate (see [0077] indicating that the average particle diameter of the ion conductive inorganic particle is about 10 micrometers to about support at [0092], the word “support” necessarily meaning that the porous layer described in subsequent paragraphs [0093]-[0098] is in contact with the layer of the composite membrane including the inorganic particles 11 and since the inorganic particles 11 have a particle diameter which is larger than the pore size of the porous support, the inorganic particles necessarily cannot be within the pores of the porous support because their diameter would not allow them to fit; see also at least figure 1 which shows that the inorganic particles 11 completely penetrate the composite membrane shown, so the inorganic particles would necessarily be in contact with the porous support of the composite membrane), the cation of the ionic liquid comprises ammonium, imidazolium, pyrrolidinium, or piperidinium and the anion of the ionic liquid comprises PF6-, BF4-, CF3SO3-, (CF3SO2)2N- or (C2F5SO2)2- (see [0162] noting that (CF3SO2)2N- reads on the specifically claimed (FSO2)2N- required by Claim 12 since the claim is not closed to additional components, such as the additional C and F of (CF3SO2)2N-, see also MPEP 2144.09 regarding close structural similarity between chemical compounds), and the porous substrate has an average pore diameter of about 0.01 micrometers to about 10 micrometers (see [0097]), which overlaps with the claimed range of less than 3 micrometers.

However, since a liquid electrolyte is impregnated in the entire battery structure (see [0163] and [0186]), it would be expected that the ionic liquid would be impregnated in the pores of the porous substrate (porous support). Further, since the block copolymer (polymer in the composite membrane) is formed by coating in conjunction with a solvent (see [0118]-[0121]), it would also be expected that the polymer would infiltrate the pores of the porous support during manufacturing.
Choi teaches an ion conducting inorganic particle as the claimed particle (see [0073]-[0074]). As such, Choi does not teach the claimed poly(styrene-divinylbenzene) particle required by Claims 1, 11 and 12.
However, Iwai also teaches a lithium ion battery composite separator including a porous support and a coating layer (see [0035]), the coating layer reading on the claimed composite electrolyte comprising a polymer (polyvinylidene fluoride resin) and a particle (filler particle). Iwai also further teaches that the particle may be an inorganic particle such as that of Choi (compare materials of Choi [0073] with Iwai [0092]), but Iwai also teaches that an alternative to the inorganic filler is an organic filler including at least styrene-divinylbenzene copolymer (see [0090] and [0088]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic particle of Choi with an organic particle as recited by Iwai in order to maintain the inventive concept of Choi allowing the inorganic particles to act as ion conductors and improve conductivity of the composite membrane (see [0065]) while also achieving the additional benefits of improved slidability and heat resistance of the separator as taught by Iwai (see [0088]-[0089]).

In the alternative, Goetzen teaches a battery separator coating including a block copolymer that has an ion conductive domain and a structural domain as indicated by the instant specification, wherein the structural domain comprises a polymer segment including a structural repeating unit, and the polymer segment including the structural repeating unit comprises: styrene, methyl(meth)acrylate, butylene or propylene (see [0044]). Further, Goetzen teaches that a tri-block polymer, where the middle block is ethylene oxide (see [0046]) and the end blocks are styrene (see [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the block copolymers taught by Goetzen to reduce heat shrinkage as a result of their thermoplastic elastomer structure and to allow a high porosity and a high elongation at break to be achieved in the coating layer (see Goetzen [0038]). 
Regarding Claims 4 and 5, Choi further teaches that a size of the particle (ion conducting inorganic particle) is about 10 micrometers to about 300 micrometers, which overlaps with the claimed range in Claims 1 and 4 of about 3 micrometers to about 20 micrometers, and a content of the block copolymer (polymer in the composite membrane) is about 30 parts by weight to about 95 parts by weight, based on 100 parts by weight of the composite membrane), which overlaps with the claimed range of Claim 5 of about 1 part to about 50 parts by weight with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer and the particle. Choi does not explicitly recite that 
Regarding Claim 13, Choi further teaches a liquid electrolyte comprising a lithium salt and an organic solvent (see [0098]-[0101]).
Regarding Claims 14 and 16, Choi further teaches that a concentration of the lithium salt in the liquid electrolyte is about 0.01 molar to about 5 molar, which overlaps with the claimed ranges of about 1 molar to about 6 molar and about 1.5 molar to about 5 molar. 
Regarding Claim 15, Choi further teaches that the lithium salt comprises LiN(SO2C2F5)2 (see [0100]), which reads on the claimed LiN(SO2F)2 required by the claim since the claim is not closed to additional components, such as the additional C and F of LiN(SO2C2F5)2 (see also MPEP 2144.09 regarding close structural similarity between chemical compounds).
Regarding Claim 17, Choi further teaches that the particle (ion conductive inorganic particles of the composite membrane) is a microsphere (see [0062] indicating a sphere, which is being interpreted as reading on the claimed microsphere due to the particle’s size) having an average particle diameter of about 10 micrometers to about 300 micrometers, which is close to, but does not meet the claimed range of about 3 micrometers to about 7 micrometers.

Regarding Claim 19, Choi further teaches that the composite separator has a thickness of about 10 micrometers to about 200 micrometers (see [0091]), which overlaps with the claimed range of about 4 micrometers to about 100 micrometers.
Regarding Claim 20, Choi further teaches that the porous substrate (porous support) is a form of a film comprising polyethylene, polypropylene or a combination thereof (see [0094]-[0095]), but is silent as to the porosity of the porous substrate. 
However, Iwai also teaches a porous support covered with a coating layer reading on the claimed composite electrolyte and particularly indicates that the porosity of the entire composite separator is from 30 to 60% and the porosity of the entire composite separator without the porous 
Regarding Claim 21, Choi further teaches a lithium secondary battery (lithium air battery 50) comprising a positive electrode (cathode 57); a negative electrode (anode 53); and the composite separator of Claim 1 located between the positive electrode and the negative electrode (see figure 5).
Regarding Claims 22 and 24-25, Choi further teaches that the negative electrode (anode) comprises lithium or a lithium metal based alloy (see [0179]-[0180]) and wherein the particle (ion conducting inorganic particle of the composite membrane 55) is disposed adjacent to the negative electrode (see [0149]).
Additionally, the quantity of lithium deposited on the anode is a function of the state of charge of the battery. Therefore, during operation of the battery, it would be expected that the negative electrode would comprise a lithium deposition layer having a thickness of about 40 micrometers or less as claimed.
Regarding Claim 23, Choi further teaches that the lithium secondary battery further comprises a liquid electrolyte (see [0097]-[0101]), a solid electrolyte, a gel electrolyte, a polymer ionic liquid or a combination thereof (see [0144]-[0171]).
Claims 26 and 29, the examiner notes that the claim recitations are functional limitations which would be expected to be met during operation of the battery absent any material difference between the negative electrode of the prior art and the instant application.
Regarding Claim 30, Choi further teaches that the composite electrolyte comprises a plurality of particles (ion conducting inorganic particles of the composite membrane) and none of the plurality of particles are present inside a pore of the porous substrate (compare the particle size in [0077] with the pore size of [0097], which would not allow for the particles to be inside the pores of the support since the particle size is necessarily a larger diameter than the pore size).
Regarding Claim 31, although Choi does not explicitly recite that the ionic liquid is an ionic material in a molten state at room temperature (25°C), since there is no distinction between the ionic liquid and that of Choi [0162], it would be expected that the ionic liquids of Choi would meet this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723